Name: 92/74/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 29 January 1992 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 1992-02-06

 Avis juridique important|41992D007492/74/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 29 January 1992 appointing a Judge to the Court of Justice Official Journal L 030 , 06/02/1992 P. 0022 - 0022 Finnish special edition: Chapter 1 Volume 2 P. 0164 Swedish special edition: Chapter 1 Volume 2 P. 0164 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 29 January 1992 appointing a Judge to the Court of Justice (92/74/EEC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas, in letters dated 14 December 1991 and 14 January 1992 addressed to the President of the Court and forwarded to the President of the Council, Sir Gordon Slynn, Judge at the Court of Justice of the European Communities, tendered his resignation with effect from 10 March 1992; Whereas, pursuant to Article 8 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, to Article 7 of the Protocol on the Statute of the Court of Justice of the European Economic Community and to Article 7 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, a Judge should be appointed for the remaining period of Sir Gordon Slynn's term of office, HAVE DECIDED AS FOLLOWS: Article 1 Mr David A.O. Edward is hereby appointed Judge to the Court of Justice until 6 October 1994 inclusive. Article 2 This Decision shall enter into effect on 10 March 1992. Done at Brussels, 29 January 1992. The President J. C. PAULOURO das NEVES